DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 11/29/2021 with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.
In Applicant’s Remarks, Applicant states that the claim language has been amended in accordance with a “proposed Examiner’s Amendment” (see second page, labeled as p. “2”, of Remarks of 11/29/2021).
However, it is respectfully noted that a conclusive “proposed Examiner’s Amendment” was not discussed.  Rather, deficiencies present in the then-pending claims were the topic of discussion, and possibilities for overcoming at least some of the deficiencies were discussed.  There were additional issue(s) for which clarification was sought from Applicant.  See Interview Summary of 08/27/2021 for further discussion.
Currently, multiple issues pertinent to patentability, some raised previously and some newly-introduced by amendment, all addressed hereinbelow, have not yet been resolved.  
Applicant’s representative is strongly urged to exercise care when effectuating amendments so as to prevent the introduction of both new matter as well as grammatical, syntactical, and technical inaccuracies.  Neglecting to do so causes unnecessary and undue delay in prosecution.

Drawings
The drawings were received on 07/13/2021.  These drawings are not acceptable.
The drawings are objected to because of the following informalities.  
Appropriate correction is required.  
The examiner notes that the following may not be an exhaustive list of informalities.  It is suggested that the applicant thoroughly review the drawings.
Regarding Figure 1, Replacement drawing(s) in compliance with 37 CFR 1.84 and 37 CFR 1.121 (d) are required. The drawing(s) submitted is/are not acceptable because i) drawing numerals are faint/shown in greyscale and ii) some lines and text are not clean and uniform; these issues prevent suitable reproduction.  
Drawings are to be submitted in black ink (see 37 CFR 1.84(a)(1)).  Drawings must also have satisfactory reproduction characteristics; and every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined (see 37 CFR 1.84(l)). 
N.B. – It is recommended to provide a replacement drawing of Figure 1 which is of the same quality as that of Figures 2-5, as submitted 07/13/2021.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Objections
Claim 1 is objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 1, line 15 (last line on first page), the phrase “of said regulated power source.” comprises a period (“.”), whereas additional subject matter is claimed thereafter.  Each claim must be the object of a proper, complete sentence.  See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 8-10, 14-15, 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the amended language of “a switch […] said switch making an electrical connection between said electrical generator and said mains power supply” (underline showing amendment) comprises impermissible new matter.  
Notably, the specification as originally filed indicates that it is the “synchronous machine”—not the “electrical generator”—which is “switchable and electrically connected to the mains power supply” (see, e.g., ¶ 39).  Furthermore, at least according to ¶ 41, the switch would not appear capable of performing the claimed “electrical connection”—i.e., “between said electrical generator and said mains power supply”—because doing so would require both “incoming and outgoing power switches” to be closed at the same time, whereas the specification expressly indicates that “an interlock […] prevents both of the incoming and outgoing power switches from being in a closed position at the same time” (see ¶ 41, emphasis added).
Regarding claims 14, 15, claim 14 is dependent on claim 13, which has been canceled, and therefore does not clearly set forth the metes and bounds of the patent protection sought (see rejection under 35 U.S.C. §112(b) below).  However, insofar as claims 14, 15 may be interpreted to be dependent on claim 1, the following is noted.  
Claims 14, 15 make reference to “said excitation rotor winding,” “said main rotor winding,” and “said excitation stator winding.”  Whereas these terms are introduced in claim 1, they are introduced as being descriptive of/belonging to the “synchronous machine” whereas in now-canceled claim 13, the introduced features of “an excitation rotor winding, “a main rotor electrical generator” and not the “synchronous machine”.  Thus, insofar as the claim appears to be setting forth that the features of the “electrical generator” are “electrically connected to” the features of claim 1—i.e., features belonging to the separate and distinct “synchronous machine”—these limitations do not find support in the specification as originally filed, and thus comprise impermissible new matter.
Regarding claims 6, 8-10, 14-15, 18-20, they are dependent on claim 1 and thereby inherit the deficiencies thereof.
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 6, 8-10, 14-15, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “a switch positioned between said electrical generator and said mains power supply and the synchronous machine said regulated power source” (emphasis added) is vague and indefinite.  Notably, the preposition “between” is generally understood to mean, e.g., “in the space separating two points, objects, etc.”1.  However, here, there are three elements listed (the “electrical generator,” the “mains power supply,” and “the 
N.B. – The above was previously noted in the Non-Final Office Action of 08/27/2021 but has not been satisfactorily corrected or addressed.
Regarding claim 14, the claim is dependent on claim 13, but claim 13 has been canceled.  Therefore, the claim fails to make clear the scope of the patent protection sought.
Regarding claim 14, the limitations “said excitation rotor winding,” “said excitation stator winding” are recited.  There is insufficient antecedent basis for these limitations in the claim, thereby rendering the claimed invention vague and indefinite.
Regarding claim 15, the limitation “said excitation stator winding” is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.
Regarding claim 20, the limitation “said switch causes power to flow from said regulated power source to said electrical generator” is vague and indefinite.  Notably, the claim does not make clear whether the “power” which is “cause[d] to flow from said regulated power source to said electrical generator […] so as to cause the main shaft of said engine to rotate” is the same as, or separate and distinct from, the “electric power” which is “transfer[ed] from the synchronous machine […] to said electrical generator so as to cause said electrical generator to rotate the shaft thereof” as set forth in claim 1.  The claims appear to make reference to similar/same features but in a manner that is sufficiently different as to cause confusion.
Regarding claims 6, 8-10, 14-15, 18-20, they are dependent on claim 1 and thereby inherit the deficiencies thereof.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The Examiner requests, in response to this Office Action, that support be shown for all language added to any original claims on amendment and any new claims.  That is, to specifically note the page(s) and line number(s) in the original specification and/or drawing figure(s) where support for newly added claim language may be found.  No new matter may be added.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. MIKAILOFF whose telephone number is (571) 270-7894.  The examiner can normally be reached Mon. - Thurs. 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. PATEL can be reached at (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S. MIKAILOFF/Examiner, Art Unit 2832                                                                                                                                                                                                        
March 3, 2022

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Random House Unabridged Dictionary, © Random House, Inc. 2021.